PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/409,158
Filing Date: 10 May 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Clifton F. Richardson (62,192)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 27, 2022 (5/27/2022).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 9 and 11-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber).
Additionally, claims 6 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber) as applied to claims 1-2 and 16 above, and further in view of Togino, U.S. Patent Number 6,008,947, of record (hereafter Togino).
Additionally, claims 8 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Gay et al., U.S. Patent Number 8,493,520 B2, of record (hereafter Gay) in view of Weber et al., U.S. Patent Application Publication Number 2013/0100530 A1, of record (hereafter Weber) as applied to claims 1, 7 and 9 above, and further in view of Mertz et al., U.S. Patent Number 6,400,493 B1, of record (hereafter Mertz).
(2) Response to Argument
The Appellant’s arguments and remarks filed 5/27/2022 in response to the Final Office Action mailed 12/29/2021 have been fully considered, however they are not found to be persuasive and are respectfully traversed.
It is noted that Appellant does not appear to provide any specific arguments to the rejection of claims 6, 8, 10 and 20 other than those presented which pertain to independent claim 1 or 16.

A)	Response to Appellant’s first argument (see at least page(s) 4-8 of Appellant’s brief filed 5/27/2022 under section A of the First Ground of Rejection section of the brief):
Appellant argues that, with respect to at least independent claim 1, the Examiner has failed to provide adequate articulated reasoning having valid rational underpinning for combining the cited references in the manner suggested by the Examiner and has instead relied on impermissible hindsight, and therefore has failed to establish a prima facia case of obviousness. This argument is not persuasive, and is respectfully traversed.
At least section 14 of the Final Office Action mailed 12/29/2021 recites how Gay discloses, or renders obvious, the structural elements of the optical system of claim 1 including a reflective polarizer (Gay figs. 7 and 13, element 5, col. 8, lines 34-43), a partial reflector disposed adjacent to the reflective polarizer (Gay figs. 7 and 13, element 3, col. 7, lines 63-67), and the retarder disposed between the reflective polarizer and the partial reflector (Gay figs. 7 and 13, element 11, col. 8, lines 28-33). The Examiner further stated in section 14 of the Final Office Action that Gay does not disclose that the reflective polarizer comprises at least one layer substantially optically uniaxial at at least one location, and does not disclose the specifically recited differences in refractive indices recited in claim 1, and therefore the Examiner combined the teachings of Weber for the use of a reflective polarizer comprising at least one layer substantially optically uniaxial at at least one location, and for the teachings of the specifically recited differences in refractive indices recited in claim 1. It should be noted that in regard to the state of technology/terminology associated with a reflective polarizer including “at least one layer substantially optically uniaxial at at least one location” (see Appellant’s claim 1), a layer exhibiting uniaxial properties refers to a birefringent material layer wherein the refractive indices of two of the three orthogonal directions are the same, and the refractive index of the third orthogonal direction is different from the two which are the same (e.g. nz=ny≠nx as seen in figure 4 of Weber for the sPS layers 401).
Specifically, with regard to the combination of the teachings of Gay and Weber, Appellant disagrees with the Examiner’s conclusion that it would have been obvious to an ordinary skilled artisan before the effective filing date of the claimed invention to modify the device of Gay to include the teachings of Weber so that the multilayer DBEF reflective polarizer of Gay be substituted for a multilayer reflective polarizer wherein at least some of the layers are optically uniaxial, as taught by Weber, for the purpose of having high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light, “at least because the Examiner has failed to show that the person of ordinary skill in the art would have reasonably expected that modifying the DBEF of Gay so that at least some of the layers are optically uniaxial would have had any of the alleged benefits identified by the Examiner when used in the optical system of Gay.” (Appeal Brief, p. 5, lines 2-6)
However, these arguments are not persuasive for several reasons. The optical system of Gay is drawn to a display type device (see at least the title and abstract of Gay), and Gay further discloses that the reflective polarizer may be made of various types of suitable polarizers, such as a wire-grid polarizer or a directional brightness enhancing film (DBEF) (see at least column 8, lines 34-43 of Gay; the “Response to Arguments” section 5 of the Final Office Action; and the combination of Gay in view of Weber in section 14 of the Final Office Action). Therefore, Gay already recognizes that different types of reflective polarizers, including DBEF multilayer reflective polarizing films, may be used in the curved display arrangement of Gay. Weber is specifically drawn to multilayer (i.e. optical stack) polarizers which are suitable for use in display devices (paras. [0002], [0003], [0011], [0021] of Weber). Weber further teaches that multilayer reflective polarizers, including DBEF polarizers are known to be used in display devices (see at least para. [0021] of Weber; the “Response to Arguments” section 5 of the Final Office Action; and the combination of Gay in view of Weber in section 14 of the Final Office Action). Weber goes on to describe embodiment(s) of multilayer reflective polarizers (paras. [0005]-[0008]), and manufacturing methods thereof (abstract, paras. [0009]-[0010, [0029]]), wherein at least some of the layers are optically uniaxial (see at least fig. 4, described in at least para [0066]; the “Response to Arguments” section 5 of the Final Office Action; and the combination of Gay in view of Weber in section 14 of the Final Office Action), and wherein the specifically recited uniaxial properties of the differences in refractive indices recited in claim 1 are met (see at least fig. 4 of Weber wherein the absolute value difference of the y-axis refractive index minus the z-axis refractive index of the uniaxial sPS layers 401 are 1.620-1.620=0, and wherein the absolute value difference of the y-axis refractive index minus the x-axis refractive index of the uniaxial sPS layers 401 are 1.620-1.507=0.113; as previously set forth in the combination of Gay in view of Weber in section 14 of the Final Office Action). Weber provides reasons why the use of DBEF reflective polarizers are traditionally beneficial in an optical display system, such as improving backlight efficiency (para. [0021] of Weber) and reducing power consumption (para. [0021] of Weber). Weber itself further describes beneficial reasons for using their type of reflective polarizer, which includes at least one optically uniaxial layer, in optical applications including display devices (para. [0011]). The benefits specifically described by Weber include the ability to form the multilayer uniaxial reflective polarizer of Weber using standard film tentering methods (abstract, para. [0029]); to obtain reflectivity over a range of wavelengths by varying the thickness of the layer pairs (para. [0022]); to control the refractive index difference between the different directions and between the different layers such that transmission of the desired polarization state is maximized with low color, to provide control to the reflectivity in each pair of layers, and to minimize undesirable reflectivity and color artifacts (paras. [0022]-[0024]); and for providing high polarizing efficiency with high reflectivity with little or no observable color (para. [0029]). These teachings from Gay and Weber themselves show that it would have been obvious to an ordinarily skilled artisan before the effective filling date of the claimed invention to replace the multilayer DBEF type reflective polarizer of Gay with the multilayer uniaxial type reflective polarizer of Weber (i.e. replace one known type of reflective polarizer for another known type of reflective polarizer), “for the purpose of having high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light” (see the reasoning provided in section 14 of the Final Office Action). Therefore, the Examiner’s provided reason to modify the device of Gay so that the DBEF reflective polarizer of Gay be replaced by the uniaxial type reflective polarizer of Weber is shown to be an adequate articulated reasoning having valid rational underpinning which has been derived from the Gay and Weber references themselves. Additionally, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, articulated reasoning for using DBEF polarizing films in display devices is found in both Gay and Weber (col. 8, lines 34-43 of Gay; and para. [0021] of Weber), and reasoning for using the uniaxial type reflective polarizer of Weber in display devices is provided in Weber (abstract, paras. [0011], [0021]-[0024], [0029] of Weber). Therefore, the Examiner has established a prima facia case of obviousness.
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time of the effective filing date of the claimed invention, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner has shown how knowledge available from the teachings of Gay and Weber themselves, which was within the level of ordinary skill in the optical polarization and display arts at the time of the effective filing date of the claimed invention, was relied upon for establishing a prima facia case of obviousness. 
Appellant goes on to argue that since the optical system of Gay utilizes light which is not “far from normally incident light” (Appeal Brief, p. 5, lines 3-17), it would not have been obvious to utilize a uniaxial reflective polarizer of Weber since “Weber describes benefits of the reflective polarizer in systems…where substantial far from normally incident light is present” (Appeal Brief, p. 5, lines 3-17). This argument is not persuasive and is respectfully traversed. Appellant’s claim 1 is drawn to an optical system “wherein each chief ray that passes through the optical system is first incident on the reflective polarizer at an angle of incidence less than 30 degrees” (Appellant’s claim 1). Therefore, presumably, Appellant considers light with an angle of incidence less than 30 degrees to be considered an optical system where light is not substantially far from normally incident light (i.e. light incident on the reflective polarizer at 0 to 29 degrees is considered to be normally incident, or near normally incident light), and presumably, Appellant considers light with an angle of 30 degrees or greater to be considered an optical system where substantial far from normally incident light is present (i.e. light incident on the reflective polarizer at 30 degrees or more is considered to be far from normally incident light). As stated by Appellant, and as set forth by the Examiner in the Final Office Action, Gay also utilizes light which is not far from normally incident light (e.g. less than 30 degrees) (Appeal Brief, p. 5, lines 3-17; additionally see figures 6(a) and 6(b), elements 6 and 7, as well as figure 20(a) and column 19, line 10 through column 20, line 24 of Gay as set forth in section 14 of the Final Office Action). Appellant argues that the described benefits of the reflective polarizer of Weber are in systems where substantial far from normally incident light is present (see Appeal Brief, p. 5, lines 3-29 citing “recycling backlights” from paragraph [0021] of Weber). However, Weber does not appear to disclose that DBEF reflective polarizers “commonly used in display devices” (Weber para. [0021]) were limited to use only in display devices wherein only light which is near to normally incident is used. Further, Weber describes the benefit of using their multilayer reflective polarizer having at least one layer substantially optically uniaxial at at least one location as “having high polarizing efficiency with high reflectivity of s-polarized light and high transmission of p-polarized light with little or no observable color” (para. [0029]), but does not appear to provide any explicit disclosure, or even remotely suggest, that the described benefits are limited only to near normally incident light, or even only optical systems which only include near normally incident light. It would have been obvious to try the uniaxial type reflective polarizer of Weber in a display device such as Gay since there is no teaching in Weber that the benefits of the uniaxial reflective polarizer are limited only to near normally incident light systems, or that the display devices described by Weber are all drawn only to systems where substantial far from normally incident light is present, and Weber does not provide any explicit teaching away from using the uniaxial reflective polarizer of Weber in a display device such as Gay where near normally incident light is present. In fact, Gay itself discusses that imaging issues and light leakage/crosstalk may result due to “polarization-manipulating optical elements” being generally not perfect at off-axis angles of incidence, for example “linear and reflective polarizers generally transmit some of the “wrong polarsation”” (Gay, col. 24, line 44 through col. 25, line 34), and Gay tries to correct for this by manipulating the original image data of the display with a correction function, and/or using prism films to modify the direction of light so that light is nearer to normal incidence on the reflective polarizer and imaging issues are reduced and light recycling and uniformity is improved (Gay, col. 24, line 44 through col. 25, line 34). It is well-known by those of ordinary skill in the optical polarization arts, and has been well documented for decades, that the polarization reflection and transmission and/or wavelength reflection and transmission of many types of multilayer polarizers may vary with variation in angle of incidence on the reflective polarizer. Therefore, this disclosure by Gay is further evidence that not only are the multilayer uniaxial reflective polarizers of Weber suitable for the display type optical system of Gay, but that the benefits described by Weber itself, such as to control the refractive index difference between the different directions and between the different layers such that transmission of the desired polarization state is maximized with low color and to minimize undesirable reflectivity and color artifacts (paras. [0022]-[0024], [0029]), would be beneficial in the display optical system of Gay for improving the imaging issues of light leakage/crosstalk by improving the polarization reflection and transmission characteristics of the light that is not near normal incidence on the reflective polarizer. Additionally, the preponderance of evidence need not show that it would be obvious to Gay to use the multilayer reflective polarizer of Weber, and it would not have been since Gay was filed several years before Weber, but rather what the preponderance of evidence would have suggested to an ordinary skilled artisan before the effective filing date of the claimed invention. Therefore, the Examiner has established a prima facia case of obviousness by showing, through the teachings of Gay and Weber, that it would have been obvious to an ordinary skilled artisan before the effective filing date of the claimed invention to modify the device of Gay to include the teachings of Weber so that the DBEF reflective polarizer includes a multilayer structure wherein at least some of the layers are optically uniaxial and meet the recited differences in refractive indices recited in claim 1, as taught by Weber, for at least the reasons of having high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light, as set forth in Weber.
Further, Appellant argues that the DBEF film of Gay already provides high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light, and therefore the Examiner “has failed to explain why any improvement in these properties would have been expected if a film designed to provide these properties for far from normally incident light were used in the optical system of Gay” (Appeal Brief, p. 5, line 17 through p. 6, line 2). As set forth supra, there does not appear to be any disclosure in Weber that the uniaxial reflective polarizer “having high polarizing efficiency with high reflectivity of s-polarized light and high transmission of p-polarized light with little or no observable color” (Weber para. [0029]) would only be beneficial to use, and therefore limited to display systems where substantial far from normally incident light is present. Additionally, as set forth supra, there is disclosure in Gay regarding deficiencies with traditional reflective polarizers at angles of incidence that vary from normal, and that would suggest to one of ordinary skill in the optical arts to try the multilayer uniaxial reflective polarizers of Weber for at least the improvement reasons articulated by Weber and as stated as reasons for combination in section 14 of the Final Office Action.
Appellant argues on pages 6 and 7 of the Appeal Brief that DBEF polarizers do not meet the absolute value difference conditions for the refractive indices, as set forth in claim 1, and that the optically uniaxial reflective polarizers which meet these conditions are APF type polarizers and which are not even suggested in Gay (Appeal Brief, p. 6, lines 25-30; and see, e.g., p. 34, lines 1-28 of the present application’s specification wherein the differences between DBEF, APF and wire grid polarizers are described, and wherein it is described that APF polarizers offer improvements over DBEF polarizers). However, Gay was not relied upon for teaching the optically uniaxial type reflective polarizers which meet the conditions of claim 1, but rather Weber was relied upon for teaching the optically uniaxial type reflective polarizers which meet the conditions of claim 1 (i.e. APF type polarizers described by Appellant). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as set forth supra, the Examiner has provided articulated reasoning having valid rational underpinnings why uniaxial reflective polarizers as set forth in Weber (i.e. APF type polarizers) would have been obvious to try in a display type optical device of Gay to an ordinarily skilled artisan before the effective filling date of the claimed invention. For example, it would have been obvious to an ordinarily skilled artisan before the effective filling date of the claimed invention to replace the multilayer DBEF type reflective polarizer of Gay with the multilayer uniaxial type reflective polarizer of Weber (i.e. replace one known type of reflective polarizer for another known type of reflective polarizer), for at least the reasons of taking advantage of the high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light that are described by Weber. Additionally, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the Examiner is not convinced that one of ordinary skill in the optical arts would not have had a reasonable expectation for success in achieving high polarizing efficiency with high reflectivity and high transmission of the desired polarization states of light when combining the teachings of the multilayer uniaxial type reflective polarizer of Weber with the optical system of Gay, and Appellant has failed to show that the Examiner erred in establishing a prima facia case of obviousness.
B)	Response to Appellant’s second argument (see at least page(s) 8-11 of Appellant’s brief filed 5/27/2022 under section B of the First Ground of Rejection section of the brief):
Appellant argues that, with respect to at least independent claim 16, the Examiner has failed to provide adequate articulated reasoning having valid rational underpinning for combining the cited references in the manner suggested by the Examiner and has instead relied on impermissible hindsight, and therefore has failed to establish a prima facia case of obviousness. This argument is not persuasive, and is respectfully traversed.
Claim 16 is similar to claim 1, except the scope of claim 16 is broader than claim 1 in several aspects, and therefore all of the same arguments set forth by the Examiner supra, with respect to claim 1, are considered to be relevant to all of Appellant’s arguments regarding claim 16 in the same way. 

C)	Response to Appellant’s third argument (see at least page(s) 11-12 of Appellant’s brief filed 5/27/2022 under section A and B of the Second Ground of Rejection section of the brief):
Appellant does not appear to provide any specific arguments to the rejection of claims 6 and 20 other than those presented which already pertain to independent claim 1 or 16. Therefore, all of the same arguments set forth by the Examiner supra, with respect to claims 1 and 16, are considered to be relevant to all of Appellant’s arguments regarding claims 6 and 20 in the same way.

D)	Response to Appellant’s fourth argument (see at least page(s) 12 of Appellant’s brief filed 5/27/2022 under the Third Ground of Rejection section of the brief):
Appellant does not appear to provide any specific arguments to the rejection of claims 8 and 10 other than those presented which already pertain to independent claim 1. Therefore, all of the same arguments set forth by the Examiner supra, with respect to claim 1, are considered to be relevant to all of Appellant’s arguments regarding claims 8 and 10 in the same way.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Derek Chapel
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
Conferees:
Stephone B. Allen
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.